                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

KATHLEEN REGINA MAESTAS,

                     Plaintiff,

v.                                                               CIV No. 17-679 CG

NANCY A. BERRYHILL,
Acting Commissioner of the
Social Security Administration,

                     Defendant.

              ORDER GRANTING APPLICATION FOR ATTORNEY FEES

       THIS MATTER is before the Court on Plaintiff’s Motion for Attorney Fees

Pursuant to 42 U.S.C. § 406(b)(1)(A) with Supporting Memorandum (the “Motion”),

(Doc. 27), filed December 11, 2018, and Defendant’s Response to Plaintiff’s Motion for

Attorney Fees Under 42 U.S.C. § 406(b) (the “Response”), (Doc. 28), filed December

17, 2018. Plaintiff’s attorney, Francesca MacDowell (“Plaintiff’s Counsel”), moves the

Court for an order authorizing attorney fees in the amount of $11,750.00 for legal

services rendered before this Court. (Doc. 27 at 1). Defendant states she has no

objection to Plaintiff’s Motion. (Doc. 28 at 1). Having reviewed the parties’ filings, the

relevant law, and otherwise being fully advised in the premises, the Court finds that

Plaintiff’s Motion is well-taken and that it shall be GRANTED.

I.     Procedural Background

       Plaintiff instituted an action in this Court on June 27, 2017, seeking judicial

review of Defendant’s denial of her application for Social Security disability benefits.

(Doc. 1). On June 19, 2018, this Court granted Plaintiff’s request for relief, and

remanded the case to the Commissioner for further proceedings. (Doc. 22). Plaintiff
subsequently was awarded attorney fees in the amount of $8,200.00 pursuant to the

Equal Access to Justice Act (“EAJA”). (Doc. 26).

       Upon remand, Defendant determined Plaintiff to be disabled, entered a fully

favorable decision, and awarded Plaintiff past-due benefits. (Doc. 27-2, Exhibit B).

Defendant advised Plaintiff on November 24, 2018, that $22,797.75 was being withheld

from Plaintiff’s total benefit amount pending an award of attorney fees pursuant to 42

U.S.C. § 406(B). Id. at 3. Defendant stated that it withholds 25 percent of past due

benefits for a potential award of attorney fees pursuant to 42 U.S.C. § 406(b), which in

this case totals $22,797.75. Id. Plaintiff’s Counsel requests that the Court authorize

payment of $11,750.00 as attorney fees for legal services provided, which is well within

25 percent of total back benefits.1 Plaintiff’s Counsel also states that $1,010.31 of the

EAJA fee was garnished to repay Plaintiff’s student loans. (Doc. 27-3, Ex. C).

Therefore, Plaintiff’s Counsel asks the Court to require her to reimburse Plaintiff

$7,189.69, which is the amount of the EAJA fees previously awarded by this Court

($8,200.00) minus the amount garnished ($1,010.31). (Doc. 27 at 4) (citing Gisbrecht v.

Barnhart, 535 U.S. 789, 796 (2002)).

II.    Analysis

       When a court renders a judgment favorable to a Social Security claimant who

was represented before the court by an attorney, the court may allow “a reasonable fee

for such representation, not in excess of 25 percent of the total of the past-due benefits

to which the claimant is entitled.” 42 U.S.C. § 406(b)(1)(A). Unlike EAJA fees, which are



1
 Plaintiff entered into a contingency fee arrangement with Ms. MacDowell wherein she agreed that Ms.
MacDowell would receive a fee not to exceed 25 percent of any past due benefits received from the
agency in the event of a favorable agency decision. (Doc. 27-1, Ex. A).

                                                  2
paid in addition to past-due benefits, § 406(b) fees are paid out of the past-due benefits.

Wrenn ex rel. Wrenn v. Astrue, 525 F.3d 931, 933–34 (10th Cir. 2008). If fees are

awarded under both the EAJA and § 406(b), the attorney must refund the lesser award

to the claimant. Id. at 934. The court may award fees under § 406(b) when “the court

remands a . . . case for further proceedings and the Commissioner ultimately

determines that the claimant is entitled to an award of past-due benefits.” McGraw v.

Barnhart, 450 F.3d 493, 495–96 (10th Cir. 2006).

       Although § 406(b) does not prohibit contingency fee agreements, it renders them

unenforceable to the extent that they provide for fees exceeding 25 percent of the past-

due benefits. Gisbrecht, 535 U.S. at 807. Section 406(b) also requires the court to act

as “an independent check” to ensure that fees are reasonable even if they are less than

25 percent of past-due benefits, because there is no presumption that 25 percent is

reasonable. Id. at 807, n.17. Counsel has the burden of demonstrating the

reasonableness of the fees. Id. at 807.

       The reasonableness determination is “based on the character of the

representation and the results the representative achieved.” Id. at 808. Factors relevant

to the reasonableness of the fee request include: (i) whether the attorney’s

representation was substandard; (ii) whether the attorney was responsible for any delay

in the resolution of the case; and (iii) whether the contingency fee is disproportionately

large in comparison to the amount of time spent on the case. Id. A court may require the

claimant’s attorney to submit a record of the hours spent representing the claimant and

a statement of the lawyer’s normal hourly billing rate for non-contingency fees cases.

Id. The statute does not specify a deadline for requesting fees. See 42 U.S.C. § 406(b).



                                             3
The Tenth Circuit, however, has held that a request “should be filed within a reasonable

time of the Commissioner’s decision awarding benefits.” McGraw, 450 F.3d at 505.

       In this case, the Court finds that Plaintiff’s Counsel’s representation of Plaintiff

was more than adequate. Counsel obtained a fully favorable decision for Plaintiff, and

did not delay the proceedings before this Court in any way. The instant motion was filed

within one month of Plaintiff receiving notice that she was entitled to past-due benefits.

(Doc. 27-2, Ex. B). The Court finds this to be a reasonable amount of time.

       Moreover, the requested fee is not disproportionately large in comparison to the

amount of time spent on the case, given Plaintiff’s Counsel’s experience working on

Social Security cases. (Doc. 27-3, Ex. C). Plaintiff’s Counsel documented 47 total

attorney hours in representing Plaintiff before this Court. Id. Awarding counsel the

requested $11,750.00 would result in an hourly fee of $250.00 for attorney work

performed before this Court. Considering Plaintiff’s Counsel’s experience and reputation

in Social Security representation, and the fact that this fee award is within the range of

other fee awards authorized in this District under § 406(b), the Court finds that the fee

requested is reasonable. See, e.g., Salazar v. Berryhill, 14-283 KRS (Doc. 30)

(awarding $19,442.25 for 27.42 hours, or $709.05 per hour); Bigsby v. Colvin, Civ. 12-

1207 CG (Doc. 31) (awarding $21,839.00 for 37.33 hours, or $585.03 per hour);

Gallegos v. Colvin, Civ. 12-321 SMV (Doc. 32) (awarding $10,000.00 for 16.2 hours, or

$617.28 per hour); Montes v. Barnhart, Civ. 01-578 BB/KBM (Docs. 19, 22) (awarding

$10,000 for 14.25 hours, or $701.75 per hour). In addition, the Court notes that

Defendant does not oppose this Motion, and it is the duty of the Court to determine

whether the fees are reasonable. (Doc. 28).



                                              4
III.   Conclusion

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Attorney Fees Pursuant

to 42 U.S.C. § 406(b)(1)(A) with Supporting Memorandum, (Doc. 27), be GRANTED.

Plaintiff’s Counsel is awarded $11,750.00 for legal services rendered before this Court.

       IT IS FURTHER ORDERED that Plaintiff’s Counsel shall refund to Plaintiff

$7,189.69, which is the amount awarded under EAJA minus the amount garnished for

Plaintiff’s student loans.



                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                            5
